Case 1:20-cv-01876-WFK-TAM Document 26 Filed 04/16/21 Page 1 of 1 PageID #: 170




                                                  The proposed briefing schedule is hereby
                                                  APPROVED.


                                                         SO ORDERED.
                                                         ________s/ WFK_____________
                                  Dated: April 16, 2021  Hon. William F. Kuntz, II United
                                      Brooklyn, New York States District Judge
